Citation Nr: 1635988	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for tension headaches.

2.  Entitlement to an increased rating for patellofemoral syndrome (PFS) of the left knee, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to June 1990, from August 1997 to April 1998, and from February 2003 to April 2004. 

This matter came before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appealed, and in March 2015, the Board denied the claims.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In April 2016, the Court issued an Order and a Memorandum Decision that vacated the Board's March 2015 decision (the Court found that there was no error in the Board's March 2015 denial of claims of CUE in rating decisions in January 2008 and July 2008 denying service connection for sleep apnea and these issues are therefore not before the Board).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required.


REMAND

With regard to the claim for a compensable rating for tension headaches, the Board's March 2015 decision was based, in part, on a March 2011 VA neurological examination report.  A review of the Court's April 2016 decision shows that the Court noted the following: the Board's decision was not supported by adequate reasons and bases.  The sole basis cited by the Board for denying the claim was that the evidence failed to show that the headaches the Veteran suffered were prostrating.  However, the Veteran's service-connected tension headaches have been evaluated by analogy to migraine headaches under Diagnostic Code 8100, therefore, the principles of analogous ratings set forth in 38 C.F.R. § 4.20 must be adequately considered.  The Board's decision did not consider or discuss the fact that the Veteran's demonstrated tension headache symptoms were only required to be "closely analogous" to migraine symptoms and that symptoms of "closely related" conditions may not track exactly the symptoms of the condition listed in the diagnostic code.  

With regard to the claim for an increased rating for PFS of the left knee, rated 10 percent disabling, a review of the Court's April 2016 decision shows that the Court noted that the Board's March 2015 decision was based, in part, on a March 2011 VA examination report.  The Court noted that this report showed that the examiner had indicated that there were no flareups, but that another part of the report noted mild to moderate daily flareups accompanied by intermittent swelling lasting two to three hours.  The Court found that this was a "patent contradiction" which made it "impossible to know whether the Veteran suffered from flareups and, if so, whether  the examiner properly took them into inconsideration when offering his opinion."  The Court stated that the examination report was therefore inadequate for evaluation purposes, and that on remand, the Board must obtain clarification from the March 2011 examiner as to this issue, or obtain a new opinion.  

The Board notes that the March 2011 VA neurological, and joint, examination reports are well over five years old, and that additional medical evidence has been associated with the claims file since that time.  Boggs v. West, 11 Vet. App. 334, 344 (1998).  Therefore, on remand, the Veteran should be afforded new neurological and joint examinations, to include findings as to whether or not the Veteran has headache symptoms that are "closely analogous" to the required severity of prostrating attacks for an increased rating, and whether or not he has functional loss due to left knee pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use, such that an increased rating is warranted. 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have treated him for headache, or left knee, symptoms since March 2015.  After acquiring this information and obtaining any necessary authorization, copies of these records should be obtained and associated with the claims file.  Any outstanding VA medical records should also be obtained.

2.  After the development in the first paragraph of this remand has been completed, schedule the Veteran for a VA neurological examination for the purpose of ascertaining the current level of severity of his service-connected tension headaches.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact reviewed in conjunction with the examination. 

This is a complex case back from the Veteran's Court. 

The examiner should specifically note whether the Veteran's headaches are prostrating, as well as a discussion of the frequency of his headaches and their symptomatology; and their impact on occupational functioning.  All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefor.  

3.  After the development in the first paragraph of this remand has been completed, schedule the Veteran for a VA examination to ascertain the severity of the service-connected left knee disability.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact reviewed in conjunction with the examination.  All necessary testing should be undertaken. 

The examiner is requested to describe the range of motion of the left knee in degrees of flexion and extension, and any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use (consider Deluca factors).  

Any additional functional loss should be expressed in terms of additional limitation of flexion or extension.  The examiner is also asked to determine whether the Veteran has recurrent subluxation or lateral instability that is slight, moderate, or severe.  The examiner is also to consider the Veteran's statements regarding symptomatology, in particular to include flareups. 

4.  Again, this is a complex case back from the Veteran's Court.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






